Gill, J.
This is a controversy as to the ownership of about $1,250, the poeeeds arising from the sale of a stock of goods once belonging to the firm of Gregg, Fell & Wolf, and was brought into court by bill of interpleader filed by the plaintiff. The defendant Savings Association claimed the money by reason of a chattel mortgage made to it by Gregg and Fell.
At the trial of the cause the court, on an objection interposed by plaintiff, excluded the mortgage. But the record fails to show that any exception to the action was saved by the defendant. In the absence, then, of such exceptions, the defendant can not complain here, and we must assume the court ruled correctly in excluding the mortgage. And without this mortgage, it is clear that the defendant has nothing upon which to base its claim to the goods.
More than this, the record shows that defendant saved no exception to the court’s action in overruling-the motion for new trial, and under the repeated rulings of this and the supreme court we must affirm the. judgment, since there appears no error on the record proper.
Judgment affirmed.
All concur.